In two related proceedings, inter alia, pursuant to Election Law § 16-102 (1) to invalidate the October 4, 2004 organizational meeting of the Independence Party County Committee of Nassau County, Alexander L. Katagas, Harry G. Kapralos, James L. Kapsis, and Michael Camardi appeal from an amended final order of the Supreme Court, Nassau County (LaCava, J.), dated September 6, 2005, which denied the petitions and dismissed the proceedings.
Ordered that on the Court’s own motion, the notices of appeal from a final order of the same court dated August 31, 2005, are deemed to be premature notices of appeal from the amended final order dated September 6, 2005 (see CPLR 5520 [c]); and it is further,
Ordered that the amended final order is modified, on the law, by deleting the provisions thereof denying so much of the petition in proceeding No. 1 as was asserted by Harry G. Kapralos and denying the petition in proceeding No. 2; as so modified, the amended final order is affirmed, without costs or disbursements, so much of the petition in proceeding No. 1 as was asserted by Harry G. Kapralos is reinstated, the petition in proceeding No. 2 is reinstated, the final order dated August 31, 2005, is modified accordingly, and the matters are remitted to the Supreme Court, Nassau County, for further proceedings on the petitions.
*914The claim of “over-designation” relating to the designating petitions of the appellants Harry G. Kapralos and James L. Kapsis that placed them on the ballot for the September 2004 primary election leading to their election as committee members of the Independence Party County Committee of Nassau County (hereinafter the County Committee) is time-barred (see Election Law § 6-134 [3]; §§ 6-154, 16-102; CPLR 404 [a]; Matter of Lichtman v Board of Elections of Nassau County, 27 NY2d 62 [1970]; Matter of Cerreto v Sunderland, 307 AD2d 1004 [2003]; Matter of Keal v Board of Elections of State of N.Y., 164 AD2d 962 [1990]). Therefore, Kapralos and Kapsis have standing as County Committee members to challenge the validity of the subject organizational meeting of the County Committee (see generally Matter of Graziano v County of Albany, 3 NY3d 475 [2004]; see also Matter of Klein v Garfinkle, 12 AD3d 604 [2004]). Upon this record, it does not appear that the appellants Alexander L. Katagas and Michael Camardi were members of that County Committee. Santucci, J.P., Krausman, Rivera and Spolzino, JJ., concur.